 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
      EZEKIEL TRAIVON BONDS,
 7                                                      No. 3:19-CV-5909-RBL-DWC
 8                                 Plaintiff,
             v.                                         ORDER ADOPTING REPORT AND
 9                                                      RECOMMENDATION
      THURSTON COUNTY DETENTION
10    FACILITY, ROBBINS, ELIZABETH
      MCMULLEN,
11                           Defendants.
12

13          THIS MATTER is before the Court the Report and Recommendation of Magistrate Judge

14   David W. Christel [Dkt. # 3], and the underlying record.
15
            (1)    The Report and Recommendation is ADOPTED.
16
            (2)    This case is dismissed without prejudice and all pending motions are denied as
17                 moot

18          (3)    As Plaintiff Bond has not prosecuted this case, an appeal would not be taken in
                   good faith.
19

20          The Clerk shall send copies of this Order to Plaintiff Bond’s last known address and to

21   Magistrate Judge Christel.
22          IT IS SO ORDERED.
23
            DATED this 3rd day of December, 2019.


                                                         A
24

25
                                                         Ronald B. Leighton
26                                                       United States District Judge


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
